DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 5/4/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 13, 116, 120 and 121 have been amended.  Claims 1-12, 21-112, and 117 have been cancelled.  No claims are newly added.  Accordingly, claims 13-20, 113-116 and 118-124 remain pending in the application.  

Withdrawn Rejections
	Applicant’s amendment renders the objections of claims 117, 120 and 121 moot.  Specifically, claim 117 has been cancelled and claims 120 and 121 have been amended according to the examiner’s suggestions.  Thus, said objections have been withdrawn.

Applicant’s amendment renders the rejections of claims 116 and 117 under 35 USC 112(b) moot.  Specifically, claim 117 has been cancelled and claim 116 has been amended to remedy the indefinite issue.  Thus, said rejections have been withdrawn.

Applicant’s amendment renders the provisional double patenting rejection over copending application 17/148427 moot.  Specifically, the present application is a CON of PCT/US2019/040429 and therefore its earliest U.S. filing date is 7/2/2019, the date that PCT/US2019/040429 was filed. Claims of copending US application 17/148427 recite “wherein a hydrophilic characteristic of the media cooperates with a hydrophobic characteristic of the cavity to facilitate a rapid release of the implant from the cavity following the transformation”. This limitation is not found in PCT/US2019/040429, and therefore the claims of ‘427 as currently written, are not entitled to benefit of the PCT filing date. Therefore, the presently-examined application has the earlier U.S. filing date as in MPEP 804(I)(B)(1)(b)(i) and therefore the provisional nonstatutory double patenting rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest method of in situ formation of a nerve cap, comprising the steps of: identifying a severed end of a nerve; positioning the severed end into a cavity defined by a form; introducing media into the cavity to surround the severed end; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non flowable state to form a protective barrier surrounding the severed end.
The following art is of record and considered the closest prior art.
US 2014/0094932 A1 discloses a method of in situ formation of a nerve cap comprising the steps of identifying a severed end of a nerve ([0022]), positioning the severed end into a cavity defined by a form (Figure 4B; [0028] and [0032]).  ‘932 does not teach a method of in situ formation of a nerve cap comprising the steps of: introducing media into the cavity of the form to surround the severed end; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non-flowable state to form a protective barrier surrounding the severed nerve end.
US 2010/0168625 A1 discloses a method of in situ formation of a nerve cap comprising the steps of: identifying a severed end of a nerve (severed nerve 102; figure 3; paragraph [0027]); positioning the severed end into a cavity defined by a form (a severed nerve 102 is placed into a cavity formed by nerve conduit 110, as shown; figure 3; paragraph (0027]); introducing media into the cavity of the form to surround the severed end (fluid from fluid source 105 is introduced into the nerve conduit 110 (form) via porous manifold 320 to the damaged nerve tissue around the manifold; figure 3; paragraphs [0013], [0031]-[0032]; claim 12). ‘625 does not teach a method of in situ formation of a nerve cap, comprising the steps of: permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non flowable state to form a protective barrier surrounding the severed nerve end.
US 2013/0304174 A1 discloses a method of in situ formation of a nerve cap comprising the steps of: identifying a severed end of a nerve (a severed peripheral nerve; abstract; paragraph [0076]); positioning the severed end into a cavity defined by a form (a severed peripheral nerve ending 120 is into the cavity of an enclosed housing 110; abstract; figure 31; paragraph [0076]). ‘174 does not disclose a method of in situ formation of a nerve cap, comprising the steps of: introducing media into the cavity of the form to surround the severed end; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non flowable state to form a protective barrier surrounding the severed nerve end.
	WO 2016/144166 A1 discloses a method of in situ formation of a nerve cap comprising the steps of: identifying a severed end of a nerve (a nerve cap for covering a nerve stump (severed nerve); abstract); positioning the severed end into a cavity defined by a form (the nerve stump is placed in the capping device (a cavity defined by a form); column 14, lines 22-30; figure 1). ‘166 does not disclose introducing media into the cavity of the form to surround the severed end; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non flowable state to form a protective barrier surrounding the severed nerve end.
Thus, the prior art does not teach or reasonably suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 13-20, 113-116 and 118-124 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617